DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/25/21 has been entered.  Claims 1-6, 9-21 remain pending in the application, wherein Claims 9-17 remain withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 6/7/21.
Election/Restrictions
Claim(s) 1-6 are newly additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/27/2020.
Examiner notes that the reply of 10/27/2020 included an election of Group I (product) instead of Group II (method).  As such, Claims 1-6 are newly withdrawn as they are directed to the non-elected method.
Specification
The disclosure is objected to because of the following informalities: 
In new specification amendment submitted 11/25/21-- [0055] seems to have inadvertently repeated the disclosure for “reference ‘10D’” twice
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Although claims are not required to be verbatim in the specification, should claims be indicated with allowable subject matter, examiner recommends that Claims 18 and 19 claims be placed in an appropriate section of the specification, such as the summary, especially as certain terms and recitations are not found in the specification (ex. perimeter), should such an amendment be able to do so without introducing new matter
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 18 Lines 12 and 15 “user arch”, to the best of the examiner’s understanding, is directed to a human organism and therefore is not patent eligible subject matter, let alone “heel pressure” and “user” in Lines 12-13 and “metatarsal pressure” and “user” in Line 16, pending clarification.  Claims directed to or encompassing a human organism is excluded from eligibility before the Supreme Court.  See MPEP 2105.  Examiner recommends “wherein the sack is configured to direct the putty” in Lines 11 and 14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 18, 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The term “wherein the putty has a viscosity sufficient to maintain the arch support structure in an absence of the heel pressure and the metatarsal pressure, the viscosity being constant at least 27,000,000 cP” in Claim 18 is considered new matter. Despite applicant’s remarks on page 13 of the remarks submitted 11/25/21 wherein applicant cites [0044] “around 30,000,000 cP with a margin of error of about 10%” as support for the amendment, examiner notes that no definition has been provided for the term “around” or “about” in the original disclosure, and therefore the range disclosed by a “margin of error of about 10%” for “around 30,000,000” may not encompass at least a portion of the range of “at least 27,000,000”.  Without an exact definition of “around” or “about” provided for in the original disclosure, applicant may only claim what is in the specification verbatim (for ex. “around 30,000,000” with or without a margin of error of about 10%, should that be the embodiment applicant intends as opposed to that disclosed in [0042], [0043], or [0045]).
The term “wherein the sack has rounded corners facilitating conveyance of putty from either the heel area or the metatarsal area of the insole base” in Claim 19 is considered new matter.  It is also important to note that applicant does not have support for this new limitation. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the original disclosure has support been found for such a recitation, especially as the term “rounded corners” was never in the original disclosure, let alone disclosing that such a shape is a reason for being able to facilitate as recited.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 18-21 is/are rejected under U.S.C. 112(b).
The term “heel pressure” beginning in Claim 18 Lines 12-13 is unclear and therefore renders the claim indefinite.  It is unclear whether this is intended to mean “pressure by a heel of a user” or “user pressure in the heel area of the insole base”.  Regardless, both instances have U.S.C. 101 rejections as well.
Similarly, the term “metatarsal pressure” beginning in Claim 18 Lines 16 is unclear and therefore renders the claim indefinite.  It is unclear whether this is intended to mean “pressure by a metatarsal of a user” or “user pressure in the metatarsal area of the insole base”.  Regardless, both instances have U.S.C. 101 rejections as well.
The term “being constant at least 27,000,000 cP” in Claim 18 Line 19 is unclear and therefore renders the claim indefinite.  Especially in light of and in addition to the explanation under 112(a) rejection pertaining to this recitation, it is unclear whether it is referring to “being constantly at least 27,000,000 cP” or “being constantly at a single value of at least 27,000,000 cP”.
Claim 18 recites the limitation "the arch support structure" in Liens 17-18.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what structure(s) constitute “an arch support structure” in Claim 18.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 18 “arch support structure” is considered met as long as the structure of “putty” exists
Claim 18 “pressure” will be interpreted as by body parts of a user
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (USPN 5985383), herein Allen, in view of Moore III et al (USPN 5555584), herein Moore. 
Regarding Claim 18, Allen teaches a custom, reusable shoe insole (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 27; Col. 12 Lines 40-41 “Fig. 27 is an exploded view of the foot bed with an arch gel bladder 170”; Col. 12 Line 45 “foot bed 110”; Allen teaches the foot bed with gel bladder which meets the structural limitations in the claims and performs the functions as recited such as being capable of  custom, reusable, and for a shoe) comprising:
a malleable non-hardening putty (Col. 12 Lines 40-41 “arch gel bladder 170”; Col. 12 Line 43 “environmentally-responsive gel bladder 170”, where the putty is the environmentally-responsive gel and is malleable inasmuch as Merriam-Webster defines the word “malleable” as “capable of being altered”; any material is capable of being altered such as depending on the amount of force exerted upon it; as such, Allen teaches the malleable putty which meets the structural limitations in the claims and performs the functions as recited such as being capable of being non-hardening),

the sack having a rear perimeter and a front perimeter (see annotated Fig. 27 below). 

Allen Fig. 27 embodiment does not explicitly teach:
an insole base having a heel area and a metatarsal area;
the sack disposed on the insole base,
the sack having the rear perimeter disposed in a frontward portion of the heel area and the front perimeter disposed in a rearward portion of the metatarsal area.

However, Allen Fig. 38 embodiment teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fig. 27 of Allen with the insole base of Allen Fig. 38 in order to provide wear protection (Col. 14 Lines 27-29), especially as Figs. 27 and 38 embodiments constitute the same adjacent layers (Fig. 27-- Col. 12 Lines 56-58 “adjacent to the polyurethane base 116…is a…textile layer 177, preferably of TACLINER®”; Col. 12 Lines 60-63“bottom surface of the textile layer 177 contacts the polyurethane base 116.  The top surface of the textile layer 177 contacts a leather layer 171”; Fig. 38--Col. 14 Lines 29-32 “The first adjacent layer is a foam, preferably polyurethane layer 226.  The next layer is a…textile layer 227, such as TACLINER®…On top of that is another layer 228, typically of leather”). 

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Allen further teaches:
the sack disposed on the insole base (see annotated Figs. 27 and 38 below for clarification; especially in light of the same adjacent layers in Fig. 27 and 38 as aforementioned, the sack is under the textile layer and the textile layer is on the insole base, so the sack is on the insole base),
the sack having a rear perimeter disposed in a frontward portion of the heel area and a front perimeter disposed in a rearward portion of the metatarsal area (see annotated Figs. 27 and 38 below for clarification),

    PNG
    media_image1.png
    895
    1296
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    512
    1295
    media_image2.png
    Greyscale

wherein the sack directs the putty from the frontward portion of the heel area into a portion of the sack underneath a user arch upon application of heel pressure by a user to the heel area (modified Allen teaches the sack and putty in the locations recited which meets the structural limitations in the claims and performs the functions as recited such as being capable of being pushed into an area underneath a user arch upon heel pressure),
wherein the sack directs the putty into the rearward portion of the metatarsal area into a portion of the sack underneath the user arch upon application of metatarsal pressure by the user to the metatarsal area (modified Allen teaches the sack and putty in the locations recited which meets the 

Modified Allen also does not explicitly teach wherein the putty has a viscosity sufficient to maintain the arch support structure in an absence of the heel pressure and the metatarsal pressure, the viscosity being constant at least 27,000,000 cP.
However, Allen does teach utilizing polydimethylsiloxane (PDMS) as a gel, albeit in areas other than the arch (Col. 23 Lines 32-33, 35-37 "flowable viscoelastic gel is a silicone gel...one silicone gel which may be used is...polydimethyl siloxane”; as for location--under 118, 120 in Fig. 27; Col. 12 Lines 45-47 “viscoelastic elastomer…located in the heel 118 and under the forefront 120 of the foot”; Col. 5 Lines 35-36 “elastomeric gels to provide a flowable, viscoelastic medium that will conform to the foot”).

As such, modified Allen teaches all of the elements of the instant invention as discussed in detail above except providing the putty of PDMS in an arch area.  Although Allen does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Allen by making the arch area at least of PDMS. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make a gel material of a material such as clay that would meet the recitations on the basis of its suitability for the intended use. In other words, the use of PDMS in an arch area would have been an "obvious to try" approach because the use of such a well-known material for a footwear gel material is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), ), especially as shown in Moore.



Furthermore then, Moore at least suggests, if not teaches, the viscosity being constant at least 27,000,000 cP (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the viscosity and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen’s gel within arch bladder with clay as taught by Moore as Moore teaches that it is a known material in an arch area to better assist in conforming to the user’s foot for better fit to the user’s body part (see abstract), especially as Moore shows that it a known combination 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Allen modified by Moore still teaches a malleable non-hardening putty (modified Allen teaches the PDMS which meets the structural limitations in the claims and performs the functions as recited such as being capable of being malleable and non-hardening).
Regarding Claim 19, modified Allen teaches all the claimed limitations as discussed above in Claim 18.
Allen further teaches wherein the sack has rounded corners facilitating conveyance of putty from either the heel area or the metatarsal area of the insole base (see annotated Fig. 27 below for clarification; Allen teaches the rounded corners which meets the structural limitations in the claims and performs the functions as recited such as being capable of facilitating conveyance as recited).
Examiner further notes that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47. 

    PNG
    media_image3.png
    891
    1297
    media_image3.png
    Greyscale

Regarding Claim 20, modified Allen teaches all the claimed limitations as discussed above in Claim 18.
Allen further teaches wherein the polymeric encasement is constructed from a polymer selected from the group consisting of polyvinyl chloride, polypropylene, and polyethylene (see rejection of Claim 2; specifically, polyethylene-- Col. 8 Lines 25-43 "bladder…formed in a separate mold.  A first layer of plastic film is placed into the mold.  Preferably, the plastic film is...polyethylene laminated film...then, a flap top layer of plastic film is laid over the mold.  The top layer is preferably...laminated film such as...polyethylene...the top and bottom layer films are then bonded").
	Regarding Claim 21, modified Allen teaches all the claimed limitations as discussed above in Claim 18.
Allen further teaches a padding layer covering the sack (see Fig. 27; Col. 12 Line 45 "polyurethane base 116").
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 18-21 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Tanaka et al (USPN 11166521) directed to utilizing silicone elastomer; Wijesundara et al (USPN 11172731) directed to using silicone rubber.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARON M PRANGE/Primary Examiner, Art Unit 3732